Citation Nr: 0635853	
Decision Date: 11/17/06    Archive Date: 11/28/06

DOCKET NO.  03-07 307	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for sinus symptoms.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel






INTRODUCTION

The veteran had active military service from May 1986 to July 
1991.

This appeal comes to the Board of Veterans' Appeals (Board) 
from an October 2003 rating decision.


FINDINGS OF FACT

1.  The veteran has been diagnosed to have had sinusitis, and 
a cedar pollen allergy.  

2.  The medical evidence of record fails to show that it is 
as likely as not that the veteran's sinus problems were 
either caused by, or began during, his military service.


CONCLUSION OF LAW

The criteria for service connection for sinus symptoms have 
not been met.  38 U.S.C.A. §§ 1110, 1117, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.317 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Service Connection

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131.  "Service connection" basically 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Where chronicity of a disease is not 
shown in service, service connection may yet be established 
by showing continuity of symptomatology between the currently 
claimed disability and a condition noted in service.  A 
veteran may also establish service connection if all of the 
evidence, including that pertaining to service, shows that a 
disease first diagnosed after service was incurred in 
service.  38 C.F.R. § 3.303.

On November 2, 1994, Congress enacted the "Persian Gulf War 
Veterans' Act," Title I of the "Veterans' Benefits 
Improvements Act of 1994," Public Law 103-446.  That statute 
added a new section 1117 to Title 38, United States Code, 
authorizing VA to compensate any Persian Gulf veteran 
suffering from a chronic disability resulting from an 
undiagnosed illness or combination of undiagnosed illnesses 
which became manifest either during active duty in the 
Southwest Asia theater of operations during the Persian Gulf 
War, or to a degree of 10 percent or more within a 
presumptive period following service in the Southwest Asian 
theater of operations during the Persian Gulf War.

To implement the Persian Gulf War Veterans' Act, VA added 38 
C.F.R. § 3.317.  This regulation has changed a number of 
times during the veteran's appeal.  As originally 
constituted, the regulation established the presumptive 
period as not later than two years after the date on which 
the veteran last performed active military, naval, or air 
service in the Southwest Asia Theater of operations during 
the Persian Gulf War.  However, effective November 9, 2001, 
the period within which such disabilities must become 
manifest to a compensable degree in order for entitlement for 
compensation to be established was extended to December 31, 
2006.  66 Fed. Reg. 56,614 (November 9, 2001) (codified as 
amended at 38 C.F.R. § 3.317).

Effective March 1, 2002, the statutes affecting compensation 
for disabilities occurring in Gulf War veterans were amended.  
See Veterans Education and Benefits Expansion Act of 2001, 
Public Law 107-103, 115 Stat. 976 (2001).  Among other 
things, these amendments revised the term "chronic 
disability" to "qualifying chronic disability," and 
included an expanded definition of "qualifying chronic 
disability" to include (a) an undiagnosed illness, (b) a 
medically unexplained chronic multi-symptom illness (such as 
chronic fatigue syndrome, fibromyalgia, and irritable bowel 
syndrome) that is defined by a cluster of signs or symptoms, 
or (c) any diagnosed illness that the Secretary determines, 
in regulations, warrants a presumption of service connection.  
38 U.S.C.A. § 1117(a)(2)(B).

The regulation concerning service connection for 
manifestations of undiagnosed illness now reads as follows:

(a)(1) Except as provided in paragraph (c) of this section, 
VA will pay compensation in accordance with chapter 11 of 
title 38, United States Code, to a Persian Gulf veteran who 
exhibits objective indications of a qualifying chronic 
disability, provided that such disability:

(i) Became manifest either during active military, naval, or 
air service in the Southwest Asia theater of operations 
during the Persian Gulf War, or to a degree of 10 percent or 
more not later than December 31, 2006; and

(ii) By history, physical examination, and laboratory tests 
cannot be attributed to any known clinical diagnosis.

(2)(i) For purposes of this section, a qualifying chronic 
disability means a chronic disability resulting from any of 
the following (or any combination of the following):

(A) An undiagnosed illness; (B) The following medically 
unexplained chronic multisymptom illnesses that are defined 
by a cluster of signs or symptoms:

(1) Chronic fatigue syndrome; (2) Fibromyalgia; (3) Irritable 
bowel syndrome; or (4) Any other illness that the Secretary 
determines meets the criteria in paragraph (a)(2)(ii) of this 
section for a medically unexplained chronic multisymptom 
illness; or

(C) Any diagnosed illness that the Secretary determines in 
regulations prescribed under 38 U.S.C. 1117(d) warrants a 
presumption of service-connection.

(ii) For purposes of this section, the term medically 
unexplained chronic multisymptom illness means a diagnosed 
illness without conclusive pathophysiology or etiology, that 
is characterized by overlapping symptoms and signs and has 
features such as fatigue, pain, disability out of proportion 
to physical findings, and inconsistent demonstration of 
laboratory abnormalities.  Chronic multisymptom illnesses of 
partially understood etiology and pathophysiology will not be 
considered medically unexplained.

(3) For purposes of this section, "objective indications of 
chronic disability" include both "signs," in the medical 
sense of objective evidence perceptible to an examining 
physician, and other, non-medical indicators that are capable 
of independent verification.

(4) For purposes of this section, disabilities that have 
existed for 6 months or more and disabilities that exhibit 
intermittent episodes of improvement and worsening over a 6-
month period will be considered chronic.  The 6-month period 
of chronicity will be measured from the earliest date on 
which the pertinent evidence establishes that the signs or 
symptoms of the disability first became manifest.

(5) A chronic disability resulting from an undiagnosed 
illness referred to in this section shall be rated using 
evaluation criteria from part 4 of this chapter for a disease 
or injury in which the functions affected, anatomical 
localization, or symptomatology are similar.

(6) A disability referred to in this section shall be 
considered service connected for purposes of all laws of the 
United States.

(b) For the purposes of paragraph (a)(1) of this section, 
signs or symptoms which may be manifestations of undiagnosed 
illness or medically unexplained chronic multisymptom illness 
include, but are not limited to:

(1) Fatigue (2) Signs or symptoms involving skin (3) Headache 
(4) Muscle pain (5) Joint pain (6) Neurologic signs and 
symptoms (7) Neuropsychological signs or symptoms (8) Signs 
or symptoms involving the respiratory system (upper or lower) 
(9) Sleep disturbances (10) Gastrointestinal signs or 
symptoms (11) Cardiovascular signs or symptoms (12) Abnormal 
weight loss (13) Menstrual disorders.

(c) Compensation shall not be paid under this section:

(1) If there is affirmative evidence that an undiagnosed 
illness was not incurred during active military, naval, or 
air service in the Southwest Asia theater of operations 
during the Persian Gulf War; or

(2) If there is affirmative evidence that an undiagnosed 
illness was caused by a supervening condition or event that 
occurred between the veteran's most recent departure from 
active duty in the Southwest Asia theater of operations 
during the Persian Gulf War and the onset of the illness; or

(3) If there is affirmative evidence that the illness is the 
result of the veteran's own willful misconduct or the abuse 
of alcohol or drugs.

(d) For purposes of this section:

(1) The term "Persian Gulf veteran" means a veteran who 
served on active military, naval, or air service in the 
Southwest Asia Theater of operations during the Persian Gulf 
War.

(2) The Southwest Asia theater of operations includes Iraq, 
Kuwait, Saudi Arabia, the neutral zone between Iraq and Saudi 
Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, the 
Gulf of Aden, the Gulf of Oman, the Persian Gulf, the Arabian 
Sea, the Red Sea, and the airspace above these locations.

38 C.F.R. § 3.317.

The veteran has clearly been treated for sinusitis by several 
doctors (both private and VA) and it is shown he has a cedar 
pollen allergy.  He therefore does not have an undiagnosed 
illness.

The veteran contends that while serving in Operation Desert 
Storm he was exposed to low level nerve agents.  Within two 
weeks of this exposure, the veteran indicated that his tour 
in the Persian Gulf ended and he returned to the United 
States where he was discharged from service.  Within six 
months of his discharge from service, the veteran indicated 
that he began to have sinus problems which has resulted in 
three sinus surgeries in a five year period.  The veteran 
believes that his exposure to nerve agents, or other toxic 
agents, while in the Persian Gulf caused this.

The veteran, however, is not medically qualified to prove a 
matter requiring medical expertise, such as an opinion as to 
diagnosis or medical causation.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-495 (1992).  As such, the veteran's 
opinion is insufficient to provide the requisite nexus 
between his complaints and his time in service.  

In support of his contention, the veteran submitted treatment 
records dating from November 1992 to the present describing 
treatment for sinusitis, and a letter from his private 
doctor, Dr. Huff, who indicated that he had been treating the 
veteran since April 1992 and indicated that the veteran had 
had numerous recurrent symptoms of sinusitis.

The veteran also submitted a letter from Dr. Smith dated in 
July 2002 in which Dr. Smith opined that the veteran's 
exposure to chemical agents and/or petroleum fire smoke 
during the Gulf War may be a significant factor in his 
sinusitis, although Dr. Smith indicated that he was not aware 
of any data that clearly supported his conclusion from the 
Academy of Otolaryngology, Head and Neck Surgery.  Dr. Smith 
also indicated that the veteran had a definite allergy to 
cedar that would cause seasonal problems.  

In a March 2002 treatment record, Dr. Smith indicated that 
any significant chemical exposure, as may have occurred in 
the Gulf War, would most likely be a continuing significant 
factor in the veteran's recurring acute rhinologic symptoms.  
However, this is the only treatment record which even 
remotely attempted to address the etiology of the veteran's 
sinusitis.

Service medical records failed to show any diagnosis of 
sinusitis while the veteran was in service, and the only 
mention of a sinus condition in the records was a November 
1983 treatment note which showed that the veteran had 
presented for treatment with a runny, stuffy nose and was 
given over the counter medication.

The veteran underwent a VA examination in April 2005 to 
determine the etiology of pertinent disability.  After 
reviewing the veteran's claims file, and examining the 
veteran, the examiner opined that it was less likely than not 
that the veteran's sinusitis was related to his military 
tour.  The examiner refuted Dr. Smith's conclusion, noting 
that Dr. Smith himself acknowledged that there was no medical 
data which supported his conclusion.  The examiner also noted 
the veteran's allergy to cedar and the indication that this 
caused seasonal problems.  The examiner opined that while Dr. 
Smith contended that the veteran's exposure during his 
military tour could have caused his problems, he also noted 
that evidence points to a specific allergy to cedar pollen 
and acknowledges that there is no known evidence of a 
relationship between a chemical agent and sinusitis. 

Given the lack of any scientific evidence in the claims file 
relating the veteran's sinusitis to chemical exposure during 
the Gulf War, combined with the presence of a known allergy 
(which the veteran's own doctor admitted would affect him 
seasonally), the VA examiner's opinion as to the etiology of 
the veteran's sinusitis is taken as more probative than that 
of Dr. Smith.  The VA examiner reviewed the entirety of the 
medical evidence, including the opinion of Dr. Smith, and 
specifically refuted the core of Dr. Smith's argument.  His 
conclusion that the veteran's sinusitis was not related to 
service was also firm; whereas Dr. Smith only indicated that 
the chemical exposure "may" be related, which is too 
tenuous to provide the requisite nexus.  See Obert v. Brown, 
5 Vet. App. 30, 33 (1993).  While there is no doubt that the 
veteran has had repeated bouts with sinusitis since service, 
the preponderance of evidence fails to show that the 
sinusitis is related to the veteran's service.  Therefore, 
the veteran's claim is denied.




II.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits and must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

In the present case, required notice was completed by a 
letter dated in August 2004.  By this, and by previous 
letters, the statement of the case, and the supplemental 
statement of the case, the veteran was informed of all four 
elements required by the Pelegrini II Court as stated above.
 
The Board finds that any defect concerning the timing of the 
notice requirement was harmless error.  Although the notice 
provided to the veteran was not given prior to the first 
adjudication of the claim, the veteran has been provided with 
every opportunity to submit evidence and argument in support 
of his claim and ample time to respond to VA notices.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006).  

Private treatment records have been obtained, as were the 
bulk of the veteran's service medical records.  Requests were 
made for any additional records regarding treatment in the 
Persian Gulf region and any separation examination reports, 
but a response was received that all the service medical 
records had been sent, and that no additional records 
existed.  The veteran was also provided with a VA examination 
(the report of which has been associated with the claims 
file).  Additionally, the veteran was offered the opportunity 
to testify at a hearing before the Board, but he declined.
 
VA has satisfied its duties to notify and assist, and 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In light of 
the denial of the veteran's service-connection claims, no 
initial disability rating or effective date will be assigned, 
so there can be no possibility of any prejudice to the 
veteran under the holding in Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  Because VA's duties to notify and assist 
have been met, there is no prejudice to the veteran in 
adjudicating this appeal.


ORDER

Service connection for sinus symptoms is denied.


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


